DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 10-15) in the reply filed on June 30, 2020 is acknowledged.
This application is in condition for allowance except for the presence of claims 16-20 directed to an invention non-elected without traverse.  Accordingly, claims 16-20 been cancelled.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was request given in an interview with Travis Iams on February 19, 2021.
The application has been amended as follows: 
Claim 30 at line 1, the conductive inner core;
Claim 30 at line 2, the non-conductive overmold; and 
Claim 31 at line 2, edges that taper[[ed]].
Response to Arguments
Applicant’s arguments, see pages 6-10, filed December 22, 2021, with respect to objections to the specification, drawings, and claim 24 and the rejection of claims 23 and 28 under 35 USC § 112, and the rejection of claims 10 on the merits have been fully considered and are persuasive.  The objections of specification, drawings, and claim 24 and the rejection of claim 10 on the merits have been withdrawn. 
Allowable Subject Matter
Claims 10, 12-15, 22, and 24-32 are allowed.
The following is an examiner' s statement of reasons for allowance:
For claim 10, US 7,332,019 to Bias discloses a field charger (“field charging unit 78”; col. 6, ll. 1-40 ; Figs. 7-9, 16) for use with a clean air system, wherein the field charger comprises one or more bars (col. 6, ll. 15-27; Figs. 7-9) each comprising a plurality of metal pins (120); and a conductive inner core (Fig. 8) conductively connecting the plurality of metal pins (Figs. 7, 16).  However, Bias fails to teach or fairly suggest a non-conductive over mold (resin coating layer 26) molded over the conductive inner core and a portion of the metal pins, wherein the conductive inner core comprises a conductive resin molded over a portion of the metal pins, and the conductive resin comprises at least one of a carbon filler and a stainless steel filler.
JP 56037061 to Suzuki is analogous art and discloses a discharge electrode comprising a core material consisting of reinforced synthetic resin or carbon steel to facilitate mounting, whereas the discharge electrode is not damaged by mounting because the core material is reinforced and applying voltage for obtaining discharge currents may be approximately half or one third as much as the conventional devices.  However, Suzuki fails to teach or fairly suggest the limitation “a non-conductive overmold molded over the conductive inner core and a portion of the metal pins.”
Additionally, it would not have been obvious to one of ordinary skill in the art at the effective filing date to combine the teaching of Bias and Suzuki to provide a field charger with the limitations “a non-conductive overmold molded over the conductive inner core and a portion of the metal pins, the conductive inner core comprises a 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203.  The examiner can normally be reached on Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones (Acting SPE) can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        February 19, 2021


/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776